May 15, 2014




                                  JUDGMENT

                  The Fourteenth Court of Appeals
                   HENRY JAMES KOHRHAMER, Appellant

NO. 14-12-00814-CR                           V.

                        THE STATE OF TEXAS, Appellee


                      ________________________________

       This cause was heard ON REMAND from the Court of Criminal Appeals
on the transcript of the record of the court below. The record reveals no error in the
judgment requiring reversal, but there was error in the judgment as entered, which
is capable of reformation by this Court. Therefore, the judgment is modified to
reflect court costs of $324.
      The Court orders the judgment be AFFIRMED as MODIFIED.
      We further order appellant pay all costs expended in the appeal.
      We further order this decision certified below for observance.